
	

113 HR 5234 IH: Rewarding the TEAM Act
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5234
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Ms. Shea-Porter introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a credit against tax for manufacturing job
			 training expenses.
	
	
		1.Short titleThis Act may be cited as the Rewarding the Training of Employees for American Manufacturing Act of 2014 or the Rewarding the TEAM Act.
		2.Manufacturing job training tax credit
			(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new section:
				
					45S.Manufacturing job training credit
						(a)In generalFor the purposes of section 38, the manufacturing job training credit determined under this section
			 for the taxable year is an amount equal to 14 percent of so much of the
			 manufacturing training expenses paid or incurred by a qualified
			 manufacturing employer during the taxable year as exceeds 50 percent of
			 the average manufacturing training expenses for the 3 taxable years
			 preceding the taxable year for which the credit is determined.
						(b)DefinitionsFor purposes of this section—
							(1)Manufacturing training expenses
								(A)In generalThe term manufacturing training expenses means, with respect to any eligible employee of the taxpayer, expenses paid or incurred by such
			 taxpayer for any manufacturing training program, including any related
			 course work, certification testing, and essential skill acquisition.
								(B)Eligible employeeThe term eligible employee means any employee of the taxpayer whose essential job function is within the United States and
			 relates to manufacturing at a manufacturing facility of the taxpayer
			 located within the United States.
								(2)Qualifying manufacturing employerThe term qualified manufacturing employer means any employer—
								(A)which employs individuals in a trade or business in manufacturing,
								(B)the manufacturing facilities of which are located in the United States, and
								(C)the primary business of which is classified in sector 31, 32, or 33 of the North American
			 Industrial Classification System.
								(c)Special rules
							(1)Rule in case of no manufacturing training expenses in any of 3 preceding taxable years
								(A)Taxpayers to which paragraph appliesThe credit under this section shall be determined under this paragraph if the taxpayer has no
			 manufacturing training expenses in any one of the 3 taxable years
			 preceding the taxable year for which the credit is being determined.
								(B)Credit rateThe credit determined under this paragraph shall be equal to 6 percent of the manufacturing
			 training expenses for the taxable year.
								(2)Denial of double benefitNo deduction shall be allowed under this chapter for the portion of the expenses otherwise
			 allowable as a deduction that are taken into account in determining the
			 credit under this section for the taxable year.
							(3)AggregationFor purposes of this section, all persons treated as a single employer under subsection (a) or (b)
			 or section 52, or subsection (m) or (o) of section 414, shall be treated
			 as one person.
							(d)Election To have credit not applyA taxpayer may elect to have this section not apply for any taxable year..
			(b)Credit To be part of general business creditSubsection (b) of section 38 of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:
				
					(37)the manufacturing job training credit determined under section 45S(a)..
			(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new item:
				
					
						Sec. 45S. Manufacturing job training credit..
			(d)Effective dateThe amendments made by this section shall apply to expenses paid or incurred after the date of the
			 enactment of this Act, in taxable years ending after such date.
			
